Title: Thurdsday. February 21st. 1765.
From: Adams, John
To: 


       At Boston, entertained the Sodality at Blodgets. We were never in better Spirits, or more Social. We began the 13th. Title of the feudal Law De Alienatione Feudi and read three Titles. Gridley proposed that we should mark all those Passages, which are adopted by the English Law, that when we come to read Ld. Coke we may recur back upon Occasion, to the originals of our Law.
       
       The 14th. Title is De Feudo Marchise, vel Ducatus vel Comitatus. Here therefore we see the originals of English Dignities, Marquisates, Dukedoms, Countys &c. The 15th. Title is an Maritus succedat Uxori in Feudo.
       I quoted to my Brothers, the Preface to the Historical Law Tracts, “The feudal Customs ought to be the Study of every Man, who proposes to reap Instruction from the History of the modern European Nations, because among these Nations, public Transactions not less than private Property, were some Centuries ago, regulated by the Feudal system.— Sovereigns formerly were many of them connected by the Relation of Superiour and Vassal. The King of England, for Example, by the feudal Tenure, held of the french King many fair Provinces.”
       I quoted also the sentiments of Rosseau, which are very inimical to the Feudal system.—“The Notion of Representatives, says he, is modern, descending to us, from the Feudal system, that most iniquitous and absurd Form of Government by which human Nature was so shamefully degraded.”
       Fitch. The Feudal system was military. It was a martial system—a set of Regulations (as Robinsons calls it) for the Incampment of a great Army—and it was a wise and good system, for a martial People in such Circumstances. For the feudal Connections and subordination, and services, were necessary for their Defence against the Inroads and Invasions of their Neighbours, &c.
       Ego. I think that the Absurdity and Iniquity lies in this, that Nations at Peace and in Plenty who live by Commerce and Industry, have adopted such a system.
       Gridley. There lies the Absurdity and Iniquity. And the observation you quote proves that Rosseau is shallow.
       I might have quoted Ld. Kaims’s British Antiquities, who says—“It is the Plan of the feudal Law to bestow the whole Land property upon the King and to subject to him the Bulk of the People, in Quality of Servants and Vassals; a Constitution so contradictory to all the Principles which govern Mankind can never be brought about, one should imagine, but by foreign Conquest, or native Usurpation.” And in another Place he calls the feudal connection, the feudal Yoke.
       These Epithets of absurd, iniquitous, unatural &c. are not very agreable to the Opinion of Strykius, who says in answer to the Question Unde Originem trahunt Feuda?—Certo modo et si formam feudorum genericam consideres, dici potest ex Jure Gentium. Hoc enim ratio naturalis, juncta necessitate publica, exigit, ut militibus potissimum Prasdia, ab Hostibus occupata, probene meritis concederentur sub Conditione tamen fidelitatis, quo eo securior esset Respublica, et ad Patriam defendendam magis allicerentur.
       In Milo We read from the 27th. to the 34th section in Davidsons Translation. We begin the Peroration next. We had Guthries and Davidsons Translations. In Point of Accuracy And Spirit Davidson’s is vastly Superiour.
       Mr. Gridley produced a Book intituled in Herennium Commentarius, as an Introduction to Tully De Oratore—and read the Three sorts of orations, the Demonstrative, Deliberative and Judicial, and the several Parts of an oration, the Exordium &c.
       Gridley. Our Plan must be, when we have finished the feudal Law, to read Coke Littleton, and after him a Reign and the Statutes of that Reign. It should also be a Part of our Plan, to improve ourselves in Writing, by reading carefully the best English Writers, and by Using ourselves to writing—for it should be a part of our Plan to publish Pieces, now and then. Let us form our Style upon the Ancients, and the best English Authors.
       I hope and expect to see, at the Bar, in Consequence of this Sodality, a Purity, an Elegance, and a Spirit, surpassing any Thing that ever appeared in America. Fich Fitch said that he would not say he had Abilities, but he would say he had Ambition enough to hope for the same Thing.
      